Citation Nr: 1141343	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  04-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative internal derangement of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee, associated with postoperative internal derangement of the right knee, from October 31, 2008.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was held in December 2007 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In January 2003, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for postoperative internal derangement of the right knee.  While granting a staged rating of 20 percent for arthritis of the right knee for the period from July 2, 2008, to October 31, 2008, the Board denied a rating in excess of 10 percent for the period after October 31, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a July 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand as to the claims as listed on the title page of this decision.  The Board's decision as to these claims was vacated and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded because the Board did not address the adequacy of the 2008 VA examiner's opinion regarding limitation of functionality of the right knee due to pain.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran was last accorded a VA examination of his right knee in 2008.  At that time, there was limitation of motion of the right knee.  There was objective evidence of pain on the exam.  Specifically, the Veteran was not able to walk more than 2 blocks due to pain or stand longer than one hour without pain being triggered.  Since the exam, it is reported that his right knee pathology continues.  

Additional VA examination is necessary to access the current degree of severity of the right knee conditions, to include functional loss due to pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to these issues.  

2.  Thereafter, the Veteran should be scheduled for a VA orthopedic examination to determine the nature and extent of the service-connected postoperative internal derangement of the right knee and the service-connected arthritis of the right knee.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  

All pertinent right knee pathology, which is found on examination, should be noted in the report of the evaluation.  In particular, the examiner should discuss the presence (including degree), or absence, of recurrent subluxation or lateral instability, limitation of flexion, and limitation of extension associated with the service-connected right knee disabilities, effusion, locking, use of an assistive device or brace, and should review and discuss reports of all radiologic examination of the right knee.  

In addition, the examiner should discuss whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected right knee disabilities.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should report whether, and at what point during the range of motion, the Veteran experiences any limitation of motion specifically attributable to pain.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  The examiner should describe the extent to which pain results in functional loss, such as limiting the Veteran's ability to perform the normal working movements of the right knee with normal excursion, strength, speed, coordination, endurance.

3.  Following the completion of the above, the AMC should re-adjudicate the issues of entitlement to a disability rating greater than 20 percent for the service-connected postoperative internal derangement of the right knee and entitlement to a disability rating greater than 10 percent for the service-connected arthritis of the right knee after October 31, 2008.  If any decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


